Title: To Benjamin Franklin from Thomas Ruston, 29 September 1780
From: Ruston, Thomas
To: Franklin, Benjamin


Sir
London Sept 29th 1780
The most profound secrecy is studied with respect to the dispatches brought by General Dalrymple. He left N York about the begining of Sept. All those who have calld upon him have been refused admittance. The friends of Ministry acknowlege the news he brings is very bad. The scraps that are to be picked up are, that they were in the utmost consternation at new York, in consequence of de Ternays arrival at Rhode Island. Troops were embarked in order to attack him, but Arbuthnot and Sr Harry Clinton disagreed about the expediency of it, as Washington was in great force ready to attack N York. in consequence of which they were disembarked. The loyalists are said to have laid down their arms. Lord Cornwallis is said to be Burgoyned in Carolina. Farther reinforcements were expected from France, in consequence of which the Americans were exerting themselves with the greatest spirit. The greatest part of the Quebec fleet which consisted of about 44 Sail have been taken and carried into new England. The Ministerialests here seem more heartily sick then ever they were upon any former occasion. Two opineons prevail here at present, the public one is that fifteen million will be wanted for the service of the next year. The more private one is that the K—g will open the Session of the new Parlt. with an inclination to accede to the Am——n Independence, which of them is the most likely to be true I shall not take upon me to determine.
I took the liberty of troubling you with a few thoughts the 9th instant on the subject of Am——n financ, if you think them worth your notice, or if you wish to have any farther communication on that Subject be so good as to direct to Dr Ruston at the Carolina Coffee house Birchin Lane for the Author. Pray what is the precise state of their debt. Who is at the head of their finance. I am Dr Sr with the most profound respect Yr obedt humble Servt
T. R.
 
Addressed: His Excellency / Doctr: Franklin / Paris
Notation: T R. London Sept. 29. 1780.
